DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments, see page 17, filed 31 March, 2022, with respect to the claim rejections of claims 4 and 10 under 35 U.S.C. 112(b) have been fully considered and are persuasive, as previously noted within the Applicant-Initiated Interview conducted on 4 March, 2022 and herein.  The rejections under 35 U.S.C. 112(b) of claims 4 and 10 have been withdrawn. 
Applicant's arguments filed 31 March, 2022 have been fully considered but they are not persuasive. 
Applicant argues the claim interpretation under 35 U.S.C. 112(f), set forth within the Non-Final Office Action mailed on 4 January, 2022, and submits, “the Examiner’s interpretation in this regard too narrowly defines Applicant’s claimed disclosure and that Applicant’s claimed disclosure could be characterized more broadly”. The Examiner, respectfully, is not persuaded to Applicant’s assertion. The test for interpretation under 35 U.S.C.112 (f) is provided in MPEP §2181 – I. Claim interpretation under 35 U.S.C. 112(f) is applied to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
More so, when a nonce term is used in place of “means” or “step”, the presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means"). However, even in the face of this presumption, the examiner should nonetheless consider whether the presumption is overcome. In this case, the claims recite various generic placeholders, i.e., device, member, and portion, which are not considered to be terms, when read in light of the specification, “understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure”. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015); Apex Inc. v. Raritan Computer, Inc., 325 F.3d 1364, 1372-73, 66 USPQ2d 1444, 1451-52 (Fed. Cir. 2003); CCS Fitness, 288 F.3d at 1369, 62 USPQ2d at 1664; Watts v. XL Sys. Inc., 232 F.3d 877, 880-81, 56 USPQ2d 1836, 1839 (Fed. Cir. 2000); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1888; Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583, 39 USPQ2d 1783, 1786 (Fed. Cir. 1996). See MPEP §2181-I(A). As such, these placeholders, which have been determined to not provide sufficient definite meaning as the name for the structure, understood to person of ordinary skill within the art, when read in light of the specification, are coupled with functional language, e.g., heat generating, and lack further definition of structure and/or material to perform the claimed function. This provides the claim limitations satisfy the three-prong test recited above. Thus, it is appropriate to interpret the claims under 35 U.S.C. 112(f), in view of the structure and/or material defined within the specification and the equivalents thereof. As such, the Examiner is not persuaded to Applicant’s assertions that the claims should not, nor were intended to, be interpreted under 35 U.S.C. 112(f). Applicant should amend the claims to recite sufficient definite structure to overcome the claim interpretation under 35 U.S.C. 112(f).
Applicant asserts “There is no motivation or incentive in Hatakeyama et al., alone or in combination with Miyakoshi et al. and Hiroshi or any of the other references cited, to arrive at Applicant’s disclosure as claimed.”, at page 19, and further, recites on pages 26-27, “the Examiner’s conclusory statements are insufficient to establish a prima facie rejection because no articulated reasoning with rational underpinning was given, and no explanation as to exactly how the combination or modification could have been made was provided”. The Examiner points to pages 17, 19, and 22 of the Non-Final Office Action mailed on 4 January, 2022 of which provide motivation to combine HATAKEYAMA with either MIYAKOSHI or HIROSHI. In particular, the motivation to combine HATAKEYAMA with MIYAKOSHI was given to affect the evaporator capability (par. 43 of MIYAKOSHI), while the motivation to combine HATAKEYAMA with HIROSHI was discussed as allowing for heat to sufficiently move between the heat exchangers while providing ease of manufacture of the common fin between two heat exchanger cores (par. 9 and par. 10 of HIROSHI). As such, these are motivations to combine, as a "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)) . More so, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As such, bodily incorporation, as suggested in Applicant’s argument (“no explanation as to exactly how the combination or modification could have been made was provided”) is not required to establish a case of prima facie obviousness. In view of the above, the Examiner is not persuaded to Applicant’s allegations.
Applicant asserts, “It is respectfully submitted that Hatakeyama et al., alone or in combination with Miyakoshi et al. and Hiroshi or any other references cited, teaches away from Applicant’s unique and innovative air conditioner.”, at page 19, and further, provides explanation at pages 21-25. Applicant suggests the heat is not transferred between the two core sections of the heat exchanger, associated with a common fin connecting the two. First and foremost, the Applicant is advised that HIROSHI does not criticize, discredit, or otherwise discourage the solution claimed, in this case providing heat transfer via a fin connecting two heat exchanger cores associated with two separate heat exchange circuits. Second, the Examiner disagrees with the interpretation of HIROSHI, in view of paragraph 6 and 14, at least (see provided English Machine Translation mailed with the Non-Final Office Action mailed on 4 January, 2022). HIROSHI aims to provide a common heat exchanger fin (7) which does not provide a heat transfer blocking slit in the middle of the two rows of fins (7), such that “heat can be transferred to each other” and wherein the common fins (7) are integrally connected to the tubes of the two heat exchanger cores by brazing (par. 6, 12, and 14 of HIROSHI). It is clearly shown that no slit, which is for the purposes of the blocking heat transfer by conventional methods, is provided in figures 1-3 of HIROSHI. Furthermore, paragraph 14 states, “In the fin 7, unlike the above-mentioned conventional technique, the heat of the condenser tube 1 and the intercooler tube 4 can be transferred to each other, and there is no heat transfer blocking slit in the middle of both rows of the fin 7.”   More so, the fin is provided to effectively carry heat away from the cores, as evident from the disclosure of HIROSHI, such that heat would be carried by the fin between the two cores, based on the ability to transfer heat among the cores and the fin. In addition, this promotes heat transfer by accepting heat and moving heat, as evidenced by the above passages. As such, heat transfer can occur based on the disclosure of HIROSHI and known engineering principles related to heat transfer/thermodynamics. The common fin associated with each of the cores of the heat exchanger joined with common fins brazed to each of the heat exchanger cores provides promotion of heat exchange between heat exchanger cores associated with the common fin, in addition to thermally connecting each other by the common heat exchange member to transmit heat between the associated circuits of the heat exchangers possessing the common fin.  Lastly, “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” See MPEP §2114-II. The present invention requires a common fin associated with two heat exchangers, i.e., a high temperature heat medium-outside air heat exchanger and a high temperature heat medium-outside air heat exchanger, wherein the function is to promote heat transfer therebetween, and thermally connect the heat exchangers via the common fin to transmit heat among the circuits associate therewith. As such, HIROSHI provides the structural requirement of the claimed invention, for the reasons provided, and the manner of operating the device, which does not differentiate the apparatus claim from the prior art, contrary to Applicant’s assertions. As such, the Examiner maintains the rejection of the claims, in view of the teachings of HIROSHI, and the above discussion.

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 31 March, 2022. The amendments have been entered.

Disposition of Claims
Claims 1 and 3-18 are pending.
Claims 11-18 are new.
Claim 2 has been cancelled.
Claim Interpretation
As noted within the Non-Final Office Action mailed on 4 January, 2022, the claims use terminology of “high” and “low” in association with components/working fluid of the air conditioner. It is being interpreted that such terminology is not relative, but rather the Applicant acting as their own lexicographer to name the components of the associated air conditioner or indicate the increase/decrease in temperature of the working fluid as a result of heat exchange between components of the associated heat exchanger. The use of “high” and “low” with the associated components/working fluid is further interpreted not to read any particular pressure and/or temperatures required by the claim. Again, Applicant should submit that the terms are solely used for naming purposes of the components of the heat exchanger, otherwise a rejection under 35 U.S.C. 112(b) would be appropriate, as the specification does not make determinate which pressure and/or temperatures are included by the terms. In the reply filed on 31 March, 2022, Applicant has not addressed this on the record.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “decompression portion” in claim 1 and 8; “heat generating device” in claims 1, 5-7, and 9; “common heat exchange member” in claim 1; “common heat exchange promoting member” in claims 10 and 11; “switching potion” in claims 1, 3, 4, 5, 6, 7, 9, 12, 13, 14 ,15, and 16; “pressure adjustment portion” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATAKEYAMA (US 2017/0021698 A1 -- published 26 January, 2017), in view of  HIROSHI (JP 2005145204 A – published 9 June, 2005; see provided English machine translation previously provided to the Applicant with the Non-Final Office Action mailed on 4 January, 2022).
As to claim 1, HATAKEYAMA discloses an air conditioner (1) comprising:
a compressor (20) configured to draw, compress, and discharge a refrigerant (par. 34, lines 1-5; par. 38, lines 8-10);
a high-pressure side refrigerant-heat medium heat exchanger (21) configured to exchange heat between the refrigerant discharged from the compressor and a high-temperature heat medium (par. 34, lines 6-20);
an air-heating heat exchanger (41) configured to exchange heat between the high-temperature heat medium heat-exchanged in the high-pressure side refrigerant-heat medium heat exchanger and air which is to be blown into a space to be air-conditioned (par. 51, lines 4-12);
a high-temperature heat medium-outside air heat exchanger (44) configured to exchange heat between the high-temperature heat medium heat medium and outside air (par. 52, lines 8-14);
a high temperature heat medium circuit (4) in which the high-temperature heat medium circulates to the high-pressure side refrigerant-heat medium heat exchanger, the air-heating heat exchanger, and the high-temperature heat medium-outside air heat exchanger (figure 1; par. 50, lines 1-9);
a decompression portion (combination of 24 and 25) configured to decompress the refrigerant heat-exchanged in the high-pressure side refrigerant-heat medium heat exchanger (par. 36, lines 1-14);
a low-pressure side refrigerant-heat medium heat exchanger (27) configured to exchange heat between the refrigerant decompressed by the decompression portion and a low-temperature heat medium (par. 37, lines 10-18; par. 38, lines 6-11);
an air-cooling heat exchanger (26) configured to exchange heat between the refrigerant decompressed by the decompression portion and the air (par. 38, lines  1-11);
a heat generating device (313 and/314 and/or 322) configured to generate heat during an operation and to bet cooled by the low-temperature heat medium (par. 45, lines 1-13);
a low-temperature heat medium-outside air heat exchanger (312) configured to exchange heat between the low-temperature heat medium and the outside air (par. 43, lines 1-12);
a low-temperature heat medium circuit (3) in which the low-temperature heat medium circulates to the low-pressure side refrigerant-heat medium heat exchanger, and the heat generating device, and the low-temperature heat medium-outside air heat exchanger (figure 1; par. 41,lines 1-15);
a high-temperature switching portion (45) configured to switch a flow of the high-temperature heat medium in the high-temperature heat medium circuit (par. 53, lines  1-11); and
a low-temperature switching portion (351 and/or 361) configured to switch a flow of the low-temperature heat medium in the low-temperature heat medium circuit (par. 47, line 1- par. 48, line 16), wherein
the air conditioner executes a cooling mode in which the high-temperature switching portion causes the high-temperature heat medium to circulate between the high-pressure side refrigerant-heat medium heat exchanger and the high-temperature heat medium-outside air heat exchanger in a state where the refrigerant circulates in the air-cooling heat exchanger (figure 3A),
the air conditioner executes a heating mode in which the high-temperature switching portion causes the high-temperature heat medium to circulate between the high-pressure side refrigerant-heat medium heat exchanger and the air-heating heat exchanger, while the low-temperature switching portion causes the low-temperature heat medium to circulate between the low-pressure side refrigerant-heat medium heat exchanger and the low-temperature heat medium-outside air heat exchanger, in a state where the refrigerant circulates in the low-pressure side refrigerant-heat medium heat exchanger (figure 11B).
HATAKEYAMA does not further disclose wherein the low-temperature heat medium-outside air heat exchanger and the high-temperature heat medium-outside air heat exchanger have a common heat exchange promoting member configured to promote heat exchange therebetween, and are thermally connected to each other by the common heat exchange member to transmit heat between the high-temperature heat medium circuit and the low-temperature heat medium circuit. 
HIROSHI, however, is within the field of endeavor provided a heat exchanger for an automobile (figure 1), which includes two different sections (3 and 6) to flow two different fluids (par. 13, lines 135-141). HIROSHI teaches wherein a fin (7) joins the two heat exchangers (par. 6, lines 64-67) which provides heat being capably transferred between the two different heat exchangers due to the physical joining of the heat exchange sections by the common fin which connects the tubes of each heat exchanger, thereby providing thermal connection to transmit heat therebetween and promote heat exchange therebetween. See MPEP §2114-II. In doing so, the design allows for heat to sufficiently move between the heat exchangers, via the common fin, during low-speed or idling of the vehicle (par. 9, lines 94-95), while providing ease of manufacture (par. 10,lines 103-105). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HATAKEYAMA with the common fin between the first and second heat medium-outside air heat exchangers which thermally connects and promotes heat transfer therebetween, as taught by HIROSHI, to effectively provide heat transfer under low-speed or idling conditions of the vehicle, while also easing manufacturing.

As to claim 3, HATAKEYAMA, as modified by HIROSHI, further discloses further comprising
 a refrigerant flow switching portion(combination of 28 and 29) configured to switch between a state in which the refrigerant circulates and a state in which the refrigerant does not circulate, with respect to each of the low-pressure side refrigerant-heat medium heat exchanger and the air-cooling heat exchanger (par. 39,lines 1-17).

As to claim 4, HATAKEYAMA, as modified by HIROSHI, further discloses wherein
the air conditioner executes, in addition to the cooling mode and the heating mode, a dehumidification heating mode in which the high-temperature switching portion causes the high-temperature heat medium to circulate between the high-pressure side refrigerant-heat medium heat exchanger and the air-heating heat exchanger, while the refrigerant flow switching portion causes the refrigerant to circulate through the air-cooling heat exchanger (figure 11B, in view of par. 135, lines 12-16), and the refrigerant flow switching portion causes the refrigerant to circulate through the low-pressure side refrigerant heat medium heat exchanger(figure 11B) if a capacity of the air-heating heat exchanger to heat the air is lower than a predetermined value when the dehumidification heating mode is executed (wherein HATAKEYAMA is capable of providing the flow switching portion to open and close the valve, 29, to provide fluid to or not to the low-pressure side refrigeration medium heat exchanger, 27; see MPEP §2114 – II and 2111.04-II, with regards to apparatus and contingent limitations).

As to claim 5, HATAKEYAMA, as modified by HIROSHI, further discloses further comprising a heat medium flow switching portion (351 or 361,whichever is not construed as being the low-temperature switching portion of claim 1) configured to switch a state in which the low-temperature heat medium circulates between the low-pressure side refrigerant-heat medium heat exchanger and the heat generating device(313 and 314, and/or 322,whichever is construed as being the heat generating device of claim 1)  and a state in which the low-temperature heat medium circulates between the low-pressure side refrigerant-heat medium heat exchanger and the low-temperature heat medium-outside air heat exchanger(par. 47, line 1 – par. 48,line 16; various states provided in figures 2, 3B, 3C, 11C, 11D, at least).

As to claim 6, HATAKEYAMA, as modified by HIROSHI, further discloses wherein the heat medium flow switching portion causes the low-temperature heat medium to circulate between the low-pressure side refrigerant-heat medium heat exchanger and at least one of the heat generating device(par. 47, line 1 – par. 48,line 16; various states provided in figures 2, 3B, 3C, 11C, 11D, at least) or the low-temperature heat medium-outside air heat exchanger when the refrigerant circulates through the low-pressure side refrigerant-heat medium heat exchanger(par. 47, line 1 – par. 48,line 16; various states provided in figures 2, 3B, 3C, 11C, 11D, at least).

As to claim 7, HATAKEYAMA, as modified by HIROSHI, further discloses further comprising a heat medium flow switching portion(351 or 361,whichever is not construed as being the low-temperature switching portion of claim 1)  configured to switch to a state in which the low-temperature heat medium circulates between the low-temperature heat medium-outside air heat exchanger and the heat generating device(par. 47, line 1 – par. 48,line 16; various states provided in figures 2, 3B, 3C, 11C, 11D, at least; defining the heat generating device as 313 and 314, and/or 322,whichever is construed as being the heat generating device of claim 1).

As to claim 9, HATAKEYAMA, as modified by HIROSHI, further discloses a controller(5) configured to control operations of the high-temperature switching portion and the low-temperature switching portion (par. 55,line 1 –par. 56, line 16; figure 1 which depicts communication lines between the controller and various components), wherein the high-temperature switching portion is controlled by the controller to cause the high-temperature heat medium to circulate between the high-pressure side refrigerant-heat medium heat exchanger and the high-temperature heat medium-outside air heat exchanger in the cooling mode (par. 55, line 1 – par. 56, line 16; figure 3A); and to cause the high-temperature heat medium to circulate between the high-pressure side refrigerant-heat medium heat exchanger and the air-heating heat exchanger in the heating mode (figure 3B or 11B) while the low-temperature switching portion causes the low-temperature heat medium to circulate between the low-pressure side refrigerant-heat medium heat exchanger and the low-temperature heat medium-outside air heat exchanger (figure 11B).

As to claim 10, HATAKEYAMA discloses an air conditioner (1) comprising:
a compressor (20) configured to draw, compress, and discharge a refrigerant (par. 34, lines 1-5; par. 38, lines 8-11) in a refrigerant cycle (2; par. 31,lines 1-2); 
a first refrigerant-heat medium heat exchanger (21) configured to exchange heat between the refrigerant discharged from the compressor and a first heat medium (par. 34, lines 6-20); 
an air-heating heat exchanger (41) configured to exchange heat between the first heat medium heat-exchanged in the first refrigerant-heat medium heat exchanger and air which is to be blown into a space to be air-conditioned (par. 51, lines 4-12); 
a first heat medium-outside air heat exchanger (44) configured to exchange heat between the first heat medium and outside air (par. 52, lines 8-14); 
a first heat medium circuit (4) in which the first heat medium circulates to the first refrigerant-heat medium heat exchanger, the air-heating heat exchanger, and the first heat medium-outside air heat exchanger (figure 1; par. 50, lines 1-9); 
a first decompression valve (24) and a second decompression valve (25) configured to decompress the refrigerant heat-exchanged in the first refrigerant-heat medium heat exchanger (par. 36, lines 1-14); 
a second refrigerant-heat medium heat exchanger (27) configured to exchange heat between the refrigerant decompressed by the second decompression valve and a second heat medium having a temperature lower than the first heat medium (par. 37, lines 10-18; par. 38, lines 6-11;par. 49,lines 6-9); 
an air-cooling heat exchanger (26) configured to exchange heat between the refrigerant decompressed by the first decompression valve and the air (par. 38,lines 1-11);
 a heat generator (313 and 314, and/or 322) configured to generate heat during an operation and to be cooled by the second heat medium (par. 45, lines 1-13); 
a second heat medium-outside air heat exchanger (312) configured to exchange heat between the second heat medium and the outside air (par. 43, lines 1-12); 
a second heat medium circuit (3) in which the second heat medium circulates to the second refrigerant-heat medium heat exchanger, the heat generator, and the second heat medium-outside air heat exchanger (figure 1; par. 41, lines 1-15); 
a first switching valve(45) configured to switch a flow of the first heat medium in the first heat medium circuit (par. 53, lines 1-11); 
a second switching valve (351 and/or 361) configured to switch a flow of the second heat medium in the second heat medium circuit (par. 47, line 1 –par. 48, line 16), and
a controller(5) configured to control the first switching valve and the second switching valve (par. 55,line 1 –par. 56, line 16; figure 1 which depicts communication lines between the controller and various components), wherein 
the refrigerant cycle is configured to be in a state wherein the refrigerant circulates through the air-cooling heat exchanger in a cooling mode (figure 3A) and to be in a state where the refrigerant circulates through the second refrigerant-heat medium heat exchanger in a heating mode (figure 3B or 11B), and 
the first switching valve is controlled by the controller to cause the first heat medium to circulate between the first refrigerant-heat medium heat exchanger and the first heat medium-outside air heat exchanger in the cooling mode( par. 55,line 1 –par. 56, line 16;figures 3A); and to cause the first heat medium to circulate between the first refrigerant-heat medium heat exchanger and the air-heating heat exchanger in the heating mode (figure 3B or 11B) while the second switching valve causes the second heat medium to circulate between the second refrigerant-heat medium heat exchanger and the second heat medium-outside air heat exchanger (figure 11B). 
HATAKEYAMA does not further disclose wherein the second heat medium-outside air heat exchanger and the first heat medium-outside air heat exchanger have a common heat exchange promoting member that promotes heat exchange therebetween and are thermally connected to each other by the common heat exchange promoting member to transmit heat between the first heat medium circuit and the second heat medium circuit.
HIROSHI, however, is within the field of endeavor provided a heat exchanger for an automobile (figure 1), which includes two different sections (3 and 6) to flow two different fluids (par. 13, lines 135-141). HIROSHI teaches wherein a fin (7) joins the two heat exchangers (par. 6, lines 64-67) which provides heat capable of being transferred between the two different heat exchangers. In doing so, the design allows for heat to sufficiently move between the heat exchangers, via the common fin, during low-speed or idling of the vehicle (par. 9, lines 94-95), while providing ease of manufacture (par. 10,lines 103-105). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HATAKEYAMA with the common fin between the first and second heat medium-outside air heat exchangers which thermally connects and promotes heat transfer therebetween, and subsequently provide heat to be transmitted between the first heat medium circuit and the second heat medium circuit, as taught by HIROSHI, to effectively provide heat transfer under low-speed or idling conditions of the vehicle, while also easing manufacturing. 

Claims 8, 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HATAKEYAMA (US 2017/0021698 A1 -- published 26 January, 2017), in view of  HIROSHI (JP 2005145204 A – published 9 June, 2005; see provided English machine translation previously provided to the Applicant with the Non-Final Office Action mailed on 4 January, 2022) and MIYAKOSHI (US 2017/0274725 A1 – published 28 September, 2017).
As to claim 8, HATAKEYAMA, as modified by HIROSHI, further discloses wherein the low-pressure side refrigerant-heat medium heat exchanger and the air-cooling heat exchanger are arranged in parallel with each other in a flow of the refrigerant (figure 1), and 
the decompression portion includes a first decompression valve(24) configured to decompress the refrigerant flowing into the air-cooling heat exchanger (par. 36,lines 1-7) and a second decompression portion (25) configured to decompress the refrigerant flowing into the low-pressure side refrigerant-heat medium heat exchanger (par. 36,lines 7-11).
However, HATAKEYAMA, as presently modified, does not further disclose a pressure adjustment portion configured to adjust an outlet-side refrigerant pressure of the air-cooling heat exchanger to be equal to or higher than an outlet-side refrigerant pressure of the low-pressure side refrigerant-heat medium heat exchanger.
MIYAKOSHI, however, is within the field of endeavor provided an air conditioning system of a vehicle (abstract). MIYAKOSHI teaches wherein downstream of an evaporator (9; par. 43, lines 18-21) there is a pressure adjustment portion (11) which is configured to be adjusted by a controller (par. 56, lines 1-10), which would be understood to be adjusting the opening and closing of the valve so as to affect the evaporator capability. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of HATAKEYAMA to have a valve downstream the air-cooling heat exchanger (26, which operates as an evaporator), which can be adjusted through opening and closing, while the downstream side of the low-pressure side refrigerant heat-medium heat exchanger does not have a valve, as taught by MIYAKOSHI to effectively change the evaporator capability. In doing so, it would be understood that closing the valve downstream of the air-cooling heat exchanger would effectively increase the pressure, which could be equal to or higher than the low-pressure side refrigerant heat medium heat exchanger dependent upon the expansion of the fluid flowing into each of the air-cooling heat exchanger and low-pressure side refrigerant-heat medium heat exchanger and the effective temperature increase in each respective heat exchanger due to heat transfer. Thus, providing the valve downstream of the air-cooling heat exchanger, which can be adjusted, the pressure of the refrigerant flowing through the air-cooling heat exchanger can be provided to be equal to or higher than the pressure of the refrigerant flowing through the low-pressure side refrigerant-heat medium heat exchanger, as a result of a pressure adjustment portion, e.g., valve, being adjusted at the outlet side of the air-cooling heat exchanger.

As to claim 11, HATAKEYAMA discloses an air conditioner (1) comprising:
a compressor (20) configured to draw, compress, and discharge a refrigerant (par. 34, lines 1-5; par. 38, lines 8-11) in a refrigerant cycle (2; par. 31,lines 1-2); 
a first refrigerant-heat medium heat exchanger (21) configured to exchange heat between the refrigerant discharged from the compressor and a first heat medium (par. 34, lines 6-20); 
an air-heating heat exchanger (41) configured to exchange heat between the first heat medium heat-exchanged in the first refrigerant-heat medium heat exchanger and air which is to be blown into a space to be air-conditioned (par. 51, lines 4-12); 
a first heat medium-outside air heat exchanger (44) configured to exchange heat between the first heat medium and outside air (par. 52, lines 8-14); 
a first heat medium circuit (4) in which the first heat medium circulates to the first refrigerant-heat medium heat exchanger, the air-heating heat exchanger, and the first heat medium-outside air heat exchanger (figure 1; par. 50, lines 1-9); 
a first decompression valve (24) and a second decompression valve (25) configured to decompress the refrigerant heat-exchanged in the first refrigerant-heat medium heat exchanger (par. 36, lines 1-14); 
a second refrigerant-heat medium heat exchanger (27) configured to exchange heat between the refrigerant decompressed by the second decompression valve and a second heat medium having a temperature lower than the first heat medium (par. 37, lines 10-18; par. 38, lines 6-11;par. 49,lines 6-9); 
an air-cooling heat exchanger (26) configured to exchange heat between the refrigerant decompressed by the first decompression valve and the air (par. 38,lines 1-11);
 a heat generator (313 and 314, and/or 322) configured to generate heat during an operation and to be cooled by the second heat medium (par. 45, lines 1-13); 
a second heat medium-outside air heat exchanger (312) configured to exchange heat between the second heat medium and the outside air (par. 43, lines 1-12); 
a second heat medium circuit (3) in which the second heat medium circulates to the second refrigerant-heat medium heat exchanger, the heat generator, and the second heat medium-outside air heat exchanger (figure 1; par. 41, lines 1-15); 
a first switching valve(45) configured to switch a flow of the first heat medium in the first heat medium circuit (par. 53, lines 1-11); 
a second switching valve (351 or 361) configured to switch a flow of the second heat medium in the second heat medium circuit (par. 47, line 1 –par. 48, line 16), and
a controller(5) configured to control the first switching valve and the second switching valve (par. 55,line 1 –par. 56, line 16; figure 1 which depicts communication lines between the controller and various components), wherein 
the refrigerant cycle is configured to be in a state wherein the refrigerant circulates through the air-cooling heat exchanger in a cooling mode (figure 3A) and to be in a state where the refrigerant circulates through the second refrigerant-heat medium heat exchanger in a heating mode (figure 3B or 11B), and 
the first switching valve is controlled by the controller to cause the first heat medium to circulate between the first refrigerant-heat medium heat exchanger and the first heat medium-outside air heat exchanger in the cooling mode( par. 55,line 1 –par. 56, line 16;figures 3A); and to cause the first heat medium to circulate between the first refrigerant-heat medium heat exchanger and the air-heating heat exchanger in the heating mode (figure 3B or 11B) while the second switching valve causes the second heat medium to circulate between the second refrigerant-heat medium heat exchanger and the second heat medium-outside air heat exchanger (figure 11B). 
HATAKEYAMA does not further disclose wherein the second heat medium-outside air heat exchanger and the first heat medium-outside air heat exchanger have a common heat exchange promoting member that promotes heat exchange therebetween and are thermally connected to each other by the common heat exchange promoting member to transmit heat between the first heat medium circuit and the second heat medium circuit. Furthermore, HATEKEYAMA does not disclose a pressure adjustment valve configured to adjust an outlet-side refrigerant pressure of the air-cooling heat exchanger to be equal to or higher than an outlet-side refrigerant pressure of the second refrigerant-heat-medium heat exchanger in a case where both the first decompression valve and the second decompression valve are opened; and the controller configured to additionally control the pressure adjustment valve.
HIROSHI, however, is within the field of endeavor provided a heat exchanger for an automobile (figure 1), which includes two different sections (3 and 6) to flow two different fluids (par. 13, lines 135-141). HIROSHI teaches wherein a fin (7) joins the two heat exchangers (par. 6, lines 64-67) which provides heat capable of being transferred between the two different heat exchangers. In doing so, the design allows for heat to sufficiently move between the heat exchangers, via the common fin, during low-speed or idling of the vehicle (par. 9, lines 94-95), while providing ease of manufacture (par. 10,lines 103-105). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HATAKEYAMA with the common fin between the first and second heat medium-outside air heat exchangers which thermally connects and promotes heat transfer therebetween, and subsequently provide heat to be transmitted between the first heat medium circuit and the second heat medium circuit, as taught by HIROSHI, to effectively provide heat transfer under low-speed or idling conditions of the vehicle, while also easing manufacturing. 
MIYAKOSHI, further, is within the field of endeavor provided an air conditioning system of a vehicle (abstract). MIYAKOSHI teaches wherein downstream of an evaporator (9; par. 43, lines 18-21) there is a pressure adjustment portion (11) which is configured to be adjusted by a controller (par. 56, lines 1-10), which would be understood to be adjusting the opening and closing of the valve so as to affect the evaporator capability. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of HATAKEYAMA to have a valve downstream the air-cooling heat exchanger (26, which operates as an evaporator), which can be adjusted through opening and closing, while the downstream side of the low-pressure side refrigerant heat-medium heat exchanger does not have a valve, as taught by MIYAKOSHI to effectively change the evaporator capability. In doing so, it would be understood that closing the valve downstream of the air-cooling heat exchanger would effectively increase the pressure, which could be equal to or higher than the second refrigerant heat medium heat exchanger dependent upon the expansion of the fluid flowing into each of the air-cooling heat exchanger and the second refrigerant-heat medium heat exchanger and the effective temperature increase in each respective heat exchanger due to heat transfer. Thus, providing the valve downstream of the air-cooling heat exchanger, which can be adjusted by a controller, the pressure of the refrigerant flowing through the air-cooling heat exchanger can be provided to be equal to or higher than the pressure of the refrigerant flowing through the second refrigerant-heat medium heat exchanger, as a result of a pressure adjustment portion, e.g., valve, being adjusted at the outlet side of the air-cooling heat exchanger, in a case where both the first decompression valve and the second decompression valve are opened, as HATAKEYAMA, as modified, further provide connection of the controller to the first and second decompression valves (see MPEP §2114 – II and 2111.04-II, with regards to apparatus and contingent limitations)

As to claim 12, HATAKEYAMA, as modified by HIROSHI and MIYAKOSHI, further discloses a refrigerant flow switching portion(combination of 28 and 29) configured to switch between a state in which the refrigerant circulates and a state in which the refrigerant does not circulate, with respect to each of the second refrigerant-heat medium heat exchanger and the air-cooling heat exchanger (par. 39,lines 1-17).

As to claim 13, HATAKEYAMA, as modified by HIROSHI and MIYAKOSHI, further discloses the air conditioner executes, in addition to the cooling mode and the heating mode, a dehumidification heating mode in which the first switching valve causes the first heat medium to circulate between the first refrigerant-heat medium heat exchanger and the air-heating heat exchanger, while the refrigerant flow switching portion causes the refrigerant to circulate through the air-cooling heat exchanger (figure 11B, in view of par. 135, lines 12-16), and the refrigerant flow switching portion causes the refrigerant to circulate through the second refrigerant-heat medium heat exchanger(figure 11B) if a capacity of the air-heating heat exchanger to heat the air is lower than a predetermined value when the dehumidification heating mode is executed (wherein HATAKEYAMA is capable of providing the flow switching portion to open and close the valve, 29, to provide fluid to or not to the low-pressure side refrigeration medium heat exchanger, 27; see MPEP §2114 – II and 2111.04-II, with regards to apparatus and contingent limitations).

As to claim 14, HATAKEYAMA, as modified by HIROSHI and MIYAKOSHI, further discloses, further comprising a heat medium flow switching portion (combination of 351 and 361) configured to switch a state in which the second heat medium circulates between the second refrigerant-heat medium heat exchanger and the heat generator(313 and 314, and/or 322,whichever is construed as being the heat generating device of claim 1)  and a state in which the second heat medium circulates between the second refrigerant-heat medium heat exchanger and the second heat medium-outside air heat exchanger(par. 47, line 1 – par. 48,line 16; various states provided in figures 2, 3B, 3C, 11C, 11D, at least).

As to claim 15, HATAKEYAMA, as modified by HIROSHI and MIYAKOSHI, further discloses wherein the heat medium flow switching portion causes the second heat medium to circulate between the second refrigerant-heat medium heat exchanger and at least one of the heat generator(par. 47, line 1 – par. 48,line 16; various states provided in figures 2, 3B, 3C, 11C, 11D, at least) or the second heat medium-outside air heat exchanger when the refrigerant circulates through the second side refrigerant-heat medium heat exchanger(par. 47, line 1 – par. 48,line 16; various states provided in figures 2, 3B, 3C, 11C, 11D, at least).

As to claim 16, HATAKEYAMA, as modified by HIROSHI and MIYAKOSHI, further discloses comprising a heat medium flow switching portion (combination of 351 and 361) configured to switch to a state in which the second heat medium circulates between the second heat medium-outside air heat exchanger and the heat generator (figures 11C, 11D, at least).

As to claim 17, HATAKEYAMA, as modified by HIROSHI and MIYAKOSHI, further discloses wherein the second refrigerant-heat medium heat exchanger and the air-cooling heat exchanger are arranged in parallel with each other in a flow of the refrigerant (figure 1), and 
the first decompression valve(24) is configured to decompress the refrigerant flowing into the air-cooling heat exchanger (par. 36,lines 1-7) and he second decompression portion (25) configured to decompress the refrigerant flowing into the second refrigerant-heat medium heat exchanger (par. 36,lines 7-11).

As to claim 18, HATAKEYAMA, as modified by HIROSHI, does not further disclose a pressure adjustment portion configured to adjust an outlet-side refrigerant pressure of the air-cooling heat exchanger to be equal to or higher than an outlet-side refrigerant pressure of the low-pressure side refrigerant-heat medium heat exchanger.
MIYAKOSHI, however, is within the field of endeavor provided an air conditioning system of a vehicle (abstract). MIYAKOSHI teaches wherein downstream of an evaporator (9; par. 43, lines 18-21) there is a pressure adjustment portion (11) which is configured to be adjusted by a controller (par. 56, lines 1-10), which would be understood to be adjusting the opening and closing of the valve so as to affect the evaporator capability. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of HATAKEYAMA to have a valve downstream the air-cooling heat exchanger (26, which operates as an evaporator), which can be adjusted through opening and closing, while the downstream side of the low-pressure side refrigerant heat-medium heat exchanger does not have a valve, as taught by MIYAKOSHI to effectively change the evaporator capability. In doing so, it would be understood that closing the valve downstream of the air-cooling heat exchanger would effectively increase the pressure, which could be equal to or higher than the low-pressure side refrigerant heat medium heat exchanger dependent upon the expansion of the fluid flowing into each of the air-cooling heat exchanger and low-pressure side refrigerant-heat medium heat exchanger and the effective temperature increase in each respective heat exchanger due to heat transfer. Thus, providing the valve downstream of the air-cooling heat exchanger, which can be adjusted, the pressure of the refrigerant flowing through the air-cooling heat exchanger can be provided to be equal to or higher than the pressure of the refrigerant flowing through the low-pressure side refrigerant-heat medium heat exchanger, as a result of a pressure adjustment portion, e.g., valve, being adjusted at the outlet side of the air-cooling heat exchanger. (see MPEP §2114 – II).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HONG (US 2017/0267066 A1) discloses two circuits, which include a valve, 220, downstream an evaporator, i.e., air-cooling heat exchanger, 210, which acts as a pressure regulating valve (par. 30) and is controlled by the controller to be maintained higher or equal to a chiller, 224, which joins the two circuits together.
OHTA (US 2015/0260439 A1) discloses the addition of a valve, 19, downstream the evaporator, 18, of an air-conditioning unit, which  is known within the art as an evaporating pressure regulating (EPR) valve to maintain pressure of the refrigerant discharged by the evaporator to be higher or equal to a reference refrigerant evaporation pressure to prevent frost formation on the evaporator (par. 66-68).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        5/3/2022